Montgomery, C. J.
This case presents a most unfortunate controversy between husband and wife. The complainant seeks a divorce on the ground of cruelty, predicating the charge in part on an attempt made by her husband to have her committed to an insane asylum. Any general discussion of the causes of dissension between the parties would profit no one. On the contrary, such discussion might tend to widen the breach already existing. We are convinced that the complainant became intensely jealous of her husband without just cause, and the application to have her adjudged insane was made in good faith, and in the belief that the statements attributing improper conduct to the defendant were induced by an unsettled mind. We are not able to find in the defendant’s action in this regard, or in any other respect, such evidence of cruelty as will justify a decree of divorce.
The decree of the court below will be affirmed, but, as we are convinced of the good faith of the appeal, the taxable costs will be allowed to complainant.
The other Justices concurred.